OPINION — AG — ** DRY CLEANING — COMPENSATION — HIGHWAY PATROL TROOPERS ** 47 Ohio St. 2-130 [47-2-130] DOES 'NOT' SPECIFICALLY PROVIDE FOR THE PAYMENT OF A MONTHLY CLEANING AND MAINTENANCE ALLOWANCE FOR " WATER ENFORCEMENT OFFICERS "; THE COMMISSIONER OF THE DEPARTMENT OF PUBLIC SAFETY IS PRECLUDED FROM MAKING SAID PAYMENT WITHOUT SPECIFIC STATUTORY AUTHORITY; AND AN ALLOWANCE WOULD 'NOT' BE JUSTIFIED AS ADDITIONAL COMPENSATION FOR THE PERFORMANCE OF SECONDARY DUTIES UNDER 63 Ohio St. 825.1 [63-825.1](B) (DUAL COMPENSATION, UNIFORMS, CLEANING) CITE: OPINION NO. 74-152, 63 Ohio St. 825.1 [63-825.1], 47 Ohio St. 2-130 [47-2-130] (WILLIAM S. FLANAGAN)